                                                                               Electronically Filed
                                                                               11/10/2020 5:42 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla



                                  CAUSE NOP-3918-20-L


 ANGELICA LONGORIA                                    IN THE         JUDICIAL DISTRICT
                                                                                                A
 VS.                                                  COURT OF



 WAL-MART STORES TEXAS LLC                            HIDALGO COUNTY,TEXAS


                              PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES ANGELICA LONGORIA, hereinafter referred to as Plaintiff, and files

this, her Original Petition against WAL-MART STORES TEXAS LLC,hereinafter referred to as

Defendant, and for cause of action will show the Court the following:

                      DISCOVERY CONTROL PLAN - BY RULE(LEVEL 3)

         1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

         2. Plaintiff is seeking monetary relief from Defendant in an amount that is more than

$200,000.00, but less than $1,000,000.00, as compensation for her damages.

                                           PARTIES

         3. Plaintiff Angelica Longoria is an individual who resides in Pharr, Hidalgo County,

Texas.

       4. Defendant Wal-Mart Stores Texas LLC is a limited liability company that does

business in McAllen, Hidalgo County, Texas. Defendant Wal-Mart Stores Texas LLC may be

served with process by serving its registered agent, C.T. Corporation System, at 1999 Bryan

Street, Suite 900,Dallas, Texas 75201-3136.
                                                                                  Electronically Filed
                                                                                  11/10/2020 5:42 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla

                                 VENUE AND JURISDICTION

       5. The inddent described hereinbelow or events giving rise to Plaintiff's claim against

Defendant arose in McAllen, Hidalgo County, Texas. Venue for this cause of action therefore

lies in Hidalgo County, Texas.

       6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                             FACTS

       7. On July 25, 2020, at approximately 5:45 p.m., Plaintiff was at Defendant's Wal-Mart

store located on Jackson Avenue in McAllen,Hidalgo County,Texas for business purposes. As

Plaintiff walked into the store through a doorway, she slipped, fell to the floor, and suffered

injuries and damages. It had been raining outside for a long period of time before Plaintiff

slipped and fell. Rainwater slowly accumulated on the floor inside of the store near the

doorway as a result of rainwater coming into the store through the doorway and Defendant's

employees and customers entering the store, wet with rainwater, through the doorway. The

floor underneath a carpeted mat that was near the doorway and the carpeted mat were also

wet with rainwater. The floor in the doorway had been wet with rainwater for a long period

of time before the wet floor caused Plaintiff to slip and fall. Defendant's employees were in

dose proximity to the wet floor during this lengthy period of time. Further, the wet floor

existed near the doorway due to Defendant allowing rainwater to enter the store through the

doorway, allowing its wet employees and customers to enter the store through the doorway,

and failing to maintain the floor near the doorway in a dry and safe condition while it was

raining and for a period of time thereafter. Defendant therefore created the wet and slippery

floor or dangerous condition that caused Plaintiff to slip,fall, and suffer injuries and damages.

Knowledge of the dangerous condition is therefore imputed on Defendant under Texas

Premises Liability Law.

                                                2
                                                                               Electronically Filed
                                                                               11110/20205:42 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla

                            CAUSE OF ACTION BASED ON
                   PREMISES LIABILITY LAW AND PROXIMATE CAUSE

       8. At all time that is material to the incident described hereinabove and this case,

 Defendant was negligent under premises liability law in that: A. Plaintiff was a business

 invitee, B. Defendant owned, possessed, and/or controlled the premises where the incident

 described hereinabove occurred, C. A condition on the premises, the rainwater on the floor

inside of the store near the doorway of the store and/or the wet and slippery floor near the

doorway, as described in the preceding paragraph, posed an unreasonable risk of harm, D.

Defendant knew or reasonably should have known of the danger posed by the condition, and

E. Defendant breached its duty of ordinary care by failing to adequately warn Plaintiff of the

condition and failing to make the condition reasonably safe. This negligence by Defendant was

the sole proximate cause or a proximate cause of the incident described hereinabove and of the

injuries and damages suffered by Plaintiff, as set out hereinbelow.

                                         DAMAGES

       9.As a proximate cause of the negligence of Defendantin causing the incident described

hereinabove, Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,

will suffer physical pain and mental anguish in the future,suffered physical impairmentin the

past, will suffer physical impairmentin the future,suffered physical disfigurement in the past,

will suffer physical disfigurement in the future, lost wages in the past, will suffer a loss of

earning capacity in the future, incurred medical expenses in the past, and will incur medical

expenses in the future. Plaintiff is seeking monetary relief from Defendant in an amount that

is more than $200,000.00, but less than $1,000,000.00, as compensation for her damages.

                                   VICARIOUS LIABILITY

      10. At all time that is material to the incident described hereinabove and this case,

Defendant's employees acted within the course, scope, and authority of their employment



                                              3
                                                                                  Electronically Filed
                                                                                  11/10/2020 5:42 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla

and/or agency relationship with Defendant. Defendant should therefore be held vicariously'

liable to Plaintiff for all of Plaintiff's damages alleged herein.

                      PREJUDGMENT AND POSTIUDGMENT INTEREST

        11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum

rate allowed by law on those damages where such interest may be assessed . and for

postjudgment interest at the maximum rate allowed by law on all of Plaintiff's damages from

the date ofjudgment until the judgment is paid in full.

                              REOUFST FOR JURY AND JURY FEE

       12. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

the filing of Plaintiff's Original Petition.

       WHEREFORE,PREMISES CONSIDERED, Plaintiff prays that upon final hearing, she

havejudgment against Defendantfor all of her damages hereinabove alleged,for prejudgment

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in her behalf expended.



                                                    Respectfully Submitted,

                                                    THE CISNEROS LAW FIRM,L.L.P.
                                                    312 Lindberg
                                                    McAllen, Texas 78501
                                                    Telephone No.(956)682-1883
                                                    Fax No.(956)682-0132
                                                    Email: email@cisneroslawfirm.com

                                                                              ,
                                                  MTCHAEt J. CISNEROS
                                                  State Bar No.00793509
                                                  ARTURO CISNEROS
                                                  State Bar No.00789224
                                                  Attorneys for Plaintiff


                                                4
